  Case 14-83494      Doc 53       Filed 10/29/18 Entered 10/29/18 12:28:15           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: ANDRE L. MONTIJO                      §       Case No. 14-83494
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 11/20/2014.

       2) The plan was confirmed on 01/09/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          10/15/2015, 02/03/2017, 08/04/2017.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 09/03/2015, 12/02/2016, 02/03/2017, 06/06/2017, 03/05/2018, 08/23/2018.

       5) The case was completed on 08/07/2018.

       6) Number of months from filing or conversion to last payment: 44.

       7) Number of months case was pending: 47.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $6,650.00.

       10) Amount of unsecured claims discharged without full payment: $11,015.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 14-83494      Doc 53       Filed 10/29/18 Entered 10/29/18 12:28:15      Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)         $ 19,245.00
      Less amount refunded to debtor(s)                       $ 25.15
NET RECEIPTS                                                                   $ 19,219.85



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 3,200.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                      $ 1,416.83
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                $ 4,616.83

Attorney fees paid and disclosed by debtor(s):                $ 800.00



Scheduled Creditors:
Creditor                                        Claim      Claim       Claim    Principal    Interest
Name                                Class   Scheduled   Asserted    Allowed         Paid        Paid
GERACI LAW L.L.C.                   Lgl      4,000.00   4,000.00    4,000.00    3,200.00        0.00
HEIGHTS FINANCE CORP.               Uns          0.00     887.31      887.31      887.31        0.00
PERSONAL FINANCE COMPANY            Sec        200.00   2,400.00      200.00      200.00        3.66
PERSONAL FINANCE COMPANY            Uns      4,108.00     905.83    3,105.83    3,105.83        0.00
WORLD ACCEPTANCE                    Sec          0.00       0.00        0.00        0.00        0.00
WORLD ACCEPTANCE                    Uns      1,000.00   1,099.58    1,099.58    1,099.58        0.00
AAA COMMUNITY FINANCE               Uns        968.00        NA          NA         0.00        0.00
ATG CREDIT                          Uns         21.00        NA          NA         0.00        0.00
ATG CREDIT                          Uns        598.00        NA          NA         0.00        0.00
CAPITAL ONE                         Uns          0.00        NA          NA         0.00        0.00
PORTFOLIO RECOVERY                  Uns        457.00     457.13      457.13      457.13        0.00
CREDITORS PROTECTION SERVICE,       Uns        198.00   1,192.20    1,192.20    1,192.20        0.00
CREDITORS PROTECTION S              Uns        194.00        NA          NA         0.00        0.00
CREDITORS PROTECTION S              Uns        128.00        NA          NA         0.00        0.00
CREDITORS PROTECTION S              Uns        102.00        NA          NA         0.00        0.00
OSF SAINT ANTHONY MEDICAL           Uns      5,000.00        NA          NA         0.00        0.00
ROCKFORD MERCANTILE AGENCY          Uns         89.00   5,003.16    5,003.16    5,003.16        0.00
ROCKFORD MERCANTILE                 Uns      1,305.00        NA          NA         0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 14-83494      Doc 53       Filed 10/29/18 Entered 10/29/18 12:28:15    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
ROCKFORD MERCANTILE                 Uns      1,233.00        NA         NA        0.00       0.00
ROCKFORD MERCANTILE                 Uns        138.00        NA         NA        0.00       0.00
ROCKFORD MERCANTILE                 Uns        317.00        NA         NA        0.00       0.00
ROCKFORD MERCANTILE                 Uns         11.00        NA         NA        0.00       0.00
SFC                                 Uns      1,000.00   1,931.30   1,931.30   1,931.30       0.00
SEVENTH AVENUE                      Uns        722.00     722.85     722.85     722.85       0.00
SPRINGLEAF FINANCIAL SERVICES       Uns      1,000.00        NA         NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 14-83494      Doc 53       Filed 10/29/18 Entered 10/29/18 12:28:15     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00            $ 0.00               $ 0.00
      Mortgage Arrearage                            $ 0.00            $ 0.00               $ 0.00
      Debt Secured by Vehicle                       $ 0.00            $ 0.00               $ 0.00
      All Other Secured                          $ 200.00          $ 200.00                $ 3.66
TOTAL SECURED:                                   $ 200.00          $ 200.00                $ 3.66

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 14,399.36      $ 14,399.36                $ 0.00



Disbursements:

       Expenses of Administration               $ 4,616.83
       Disbursements to Creditors              $ 14,603.02

TOTAL DISBURSEMENTS:                                            $ 19,219.85




UST Form 101-13-FR-S (9/1/2009)
  Case 14-83494        Doc 53      Filed 10/29/18 Entered 10/29/18 12:28:15               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 10/25/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
